April 5, 2016Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Strategic Funds, Inc.-Dreyfus MLP Fund-Dreyfus Select Managers Small Cap Value Fund-Dreyfus U.S. Equity Fund-Global Stock Fund-International Stock Fund1933 Act File No.: 002-888161940 Act File No.: 811-03940CIK No.: 0000737520Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectus that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 120 to the Registration Statement, electronically filed with the Securities and Exchange Commission on March 29, 2016.Please address any comments or questions to my attention at 412-236-4172.Sincerely,/s/ Isaac TamakloeIsaac TamakloeParalegal
